Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This Action is in response to the papers filed on July 8, 2022. Claims 1-14 and 21-26 are currently pending. Claims 15-21 have been canceled, claims 1-2 have been amended and claims 22-26 have been added by Applicants’ amendment filed on July 8, 2022.
In response to the restriction requirement of October 29, 2021, Applicants’ election without  traverse of Group I, claim(s) 1-6, drawn to an EPHB4 receptor-specific chimeric antigen receptor comprising an EphrinB2 extracellular domain, a gene encoding the EPHB4 receptor-specific chimeric antigen receptor and a recombinant vector comprising said nucleic acid was previously akwnoleged. 
Claims 7-21 (claims 15-20 now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement between Group I-VI was previously made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.

The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132 signed by Dr. Shigeki Yagyu on July 5, 2022 (“Yagyu Decl.”), and filed on 7/8/2022.

Therefore, claims 1-6 and new claims 22-26 are currently under examination to which the following grounds of rejection are applicable.	
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/JP2017/043729, filed December 6, 2017 which claims priority to Japanese Application No. 2016-242054, filed December 14, 2016. Filing of a certified untranslated copy of the Japanese Application No. 2016-242054, filed June 13, 2019 is acknowledged. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application
Thus, the earliest possible priority for the instant application is December 14, 2016.

Response to arguments
Withdrawn objections in response to Applicants’ arguments or amendments
Claim Objection
In view of Applicants’ amendment of claim 1, the objection to claim 1 has been withdrawn. 
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
                                  Claim Rejections - 35 USC § 103  	Claims 1-6 remain rejected and new claims 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kershaw et al., (Nature Reviews; 2013; pages 526-541; of record IDS filed on 7/02/2020) in view of Noren et al., (Nature Cell Biology; 2006; pages 815-825; of record IDS filed on 10/02/2019), further in view of Martiny-Baron et al., (WO  02/26827; Score search results for SEQ ID NO:5 and Score search results SEQ ID NO:1; Result NO:4), as evidenced by Guest (J Immunother. 2005; 28:203–211). This rejection has been modified as necessitated by amendment of the claims in the response filed on 7/8/2022.  
Regarding claim 1, Kershaw et al., is a review paper disclosing use of the extracellular antigen-recognition domain of CARs as a ligand for a receptor that is expressed on cancer cells (page 526; col. 2; 3rd para.). Kershaw et al., teaches that Chimeric antigen receptors (CARs) are composed of an  extracellular binding domain linked through hinge and transmembrane domains to a cytoplasmic signaling region for an effector function of T cells (page 527; col. 1; page 528, Figure 1; page 531, Figure 2 ). Kershaw et al., discloses at page 529, Box 2,  tumor-associated antigens on cancer cells targeted by CARs including CEA, CD19, ERBB2 and others.
Kershaw et al., does not explicitly the extracellular EphrinB2 as a ligand to target receptor tyrosine kinase EphB4. Kershaw et al., does not teach that the extracellular EphrinB2 is encoded by the nucleotide of SEQ ID NO:5. 
Before the effective filing date of the claimed invention, Noren et al., teaches that the EphB4 receptor behaves as a tumour suppressor in a mouse xenograft model of breast cancer when stimulated by its ligand, ephrin-B2 (abstract). 
It would have been obvious for one of ordinary skill in the art to choose the ligand ephrin-B2 as the extracellular binding domain in a CAR of Kershaw to target tumor cells expressing the EPHB4 receptor in particular in breast cancer cells as disclosed by Noren. A skilled artisan would have had a reasonable expectation of success as redirecting tumor-specific T comprising CARs with extracellular domains targeting tumor antigens and redirecting  cells towards cancer cells to provoke tumor cell lysis was known in the art before the effective filing date of the claimed invention.
The combined teachings of Kershaw and  Noren fail to disclose the nucleotide of SEQ ID NO:5 encodingephrin-B2, a ligand of the receptor tyrosine kinase EphB4.
Before the effective filing date of the claimed invention Martiny-Baron et al., discloses a human ephrin B2 ligand cDNA identified as Sequence 687 BP having 100 % sequence identity to the claimed nucleotide of SEQ ID NO:5.

    PNG
    media_image1.png
    679
    678
    media_image1.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to select the human ephrin B2 ligand cDNA of Martiny-Baron  identified as Sequence 687 BP in the CAR construct made obvious by  Kershaw and Noren with a reasonable expectation of success, particularly because the nucleic acid encoding the claimed EphrinB2 extracellular domain of SEQ ID NO:5 was known in the art. 
Regarding claim 2, the combined teachings of Kershaw and Noren make obvious the  EPHB4 receptor-specific CAR  of claim 1.  The combined teachings of Kershaw and Noren fail to disclose the EphrinB2 extracellular domain of SEQ ID NO:1.
Martiny-Baron et al., discloses isolated nucleic acid sequences encoding polypeptides of Eph B receptors and ephrin B ligands (abstract). Specifically, Martiny-Baron et al., a human ephrin B2 ligand of 229 amino acids in length having 100% sequence identity with the claimed amino acid of SEQ ID NO:1. 
It would have been obvious to select the human ephrin B2 ligand of 229 amino acids of Martiny-Baron in the CAR construct made obvious by  Kershaw and Noren with a reasonable expectation of success, particularly because the nucleic acid encoding the claimed EphrinB2 extracellular domain of SEQ ID NO:1 was known in the art. 
Reading claims 3-6, the combined teachings of Kershaw and Noren make obvious the  EPHB4 receptor-specific CAR  of claim 1. Additionally, Kershaw discloses an intracellular signaling domain CD3[Symbol font/0x7A] and a costimulatory molecule (claim 3), wherein the costimulatory molecule is CD28 (page 531; Figure 2, second generation CAR) (claim 4). In relation to a spacer domain between the extracellular domain and the transmembrane domain and a gene encoding the EPHB4 receptor-specific CAR  of claim 1, as recited in claims 5 and 6, the manipulation of previously identified DNA fragments encoding spacers between the extracellular binding domain and transmembrane domain of CARs to enhance immunotherapy of the engineered T cell and T cell transformation systems is within the ordinary level of skill in the art of molecular biology as evidenced by Guest et al. The author evaluates the role of extracellular spacer regions for optimal target of epitopes in cancer cells.  
Response to Applicants’ Arguments as they apply to rejection of claims 1-6 and 22-23 under 35 USC § 103
At pages 6-8 of applicants’ remarks filed on July 8, 2022, Applicants essentially argue that: 1)  “while Kershaw is totally silent regarding any Ephrin receptors, Noren clearly teaches that "EphA receptors specifically bind to the glycosylphosphatidylinositol (GPI)-linked Ephrin-A ligands while the EphB receptors specifically bind to the trans-membrane ephrin-B ligands." (Noren, pg. 815, second paragraph, left column.); 2) “According to Noren's disclosure, one having ordinary skill in the art would not expect CAR-T cells expressing an EphrinB2 extracellular domain, which is a ephrin-B ligand and specifically binding to the EphB receptors, would be effective in binding to the EphA receptors and suppressing the proliferation of the tumor cells expressing only the EphA receptors but not EphB receptors.”3) “However, unexpectedly, the claimed invention is effective in suppressing not only the proliferation of the EphA2 negative-EphB4 positive tumor cells, but also the proliferation of the EphA2 positive-EphB4 negative tumor cells. A declaration by Dr. Shigeki YAGYU under 37 CFR 1.132 is attached herein, detailing the research data supporting this unexpected result.”, 4) “As shown in the figures both in the Declaration and cited below, Figure A-1 and A-2 reflect that the T cells expressing EPHB4-specific CAR recited in claim 1 suppress proliferation of the EPHA2 positive-EPHB4 negative tumor cells. Figure B-1 and B-2 below reflect that the T-cells recited in claim 1 also suppress proliferation of the EPHA2 negative-EPHB4 positive tumor cells.” 5) “the claimed invention is directed to, specifically, EPHB4_receptor-specific chimeric antigen receptor comprising an extracellular domain including an EphrinB2 extracellular domain, a transmembrane domain, and an intracellular signal domain for an effector function of immunocytes. It should be noted that EPHB4_receptor-specific chimeric antigen receptor is derived for human source, and mRNA of the EphrinB2 extracellular domain is extracted from human neuroblastoma cell line SH-SY5Y.” 6) “Kershaw et al is a general review of working principle of CARs, and is totally silent as to using EphrinB2 as extracellular domain so as to target cancer cells having EphB4 receptor. Noren et al., on the other hand, focuses suppression of breast cancer by EphB4 in a mouse xenograph model. That is, not only the animal model of the present invention and Noren et al are totally different from each other, but also Noren is completely silent as any capability of EphrinB2 to function as an extracellular domain of CAR for CAR T cell treatment.” 7) “A skilled artisan understands that there are extensive amount of different proteins that can be used as extracellular domain of CARs, and there are numerous receptors which may suppress the cancer. However, considering the unpredictable nature of the field of endeavor, one cannot simply pluck the EphrinB2 from a mouse model in Noren (which is completely irrelevant to CAR-T cell therapy) and combine it with CAR-T cells having a binding target totally different from the binding target of Noren, administer the two in a totally different context of tumors, and expect such combination would work without undue experiment.” and 8) “Applicant respectfully submits that none of the cited references, including Martiny-Baron et al, has disclosed the amino acid sequence of extracellular domain of ephrin B2, namely, SEQ ID No: 5 currently recited in claim 1. Martiny-Baron et al only discloses a sequence of ephrin B2 which has 229 amino acids, while SEQ ID NO:5 has 227 amino acid. A skilled artisan would understand that a single amino acid change within the polypeptide may significantly affect the 3D structure and therefore the function of the polypeptide. Thus, none of the cited references ever discloses an extracellular domain of ephrin B2 having SEQ ID No:5.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), Noren clearly states “the EphB4 receptor can behave as a tumour suppressor in a mouse xenograft model of breast cancer when stimulated by its ligand, ephrin-B2” (abstract). This is the same ephrin-B2 ligand (e.g, extracellular domain) recited in claim 1. Moreover, prior art of  Rutkowski  (2012;  Int. J. Cancer: 131, E614–E624; of record IDS filed on 10/02/2019) also discloses that ephrin-B2 ligand activates the receptor tyrosine kinase EphB4 in some cancers regulating pathways involved in tumor suppression (abstract). In relation the citation at pg. 815, second paragraph, right column, cited by Applicants merely states “Generally, EphA receptors bind the glycosylphosphatidylinositol (GPI)-linked ephrin-A ligands and EphB receptors bind the transmembrane ephrin-B ligands”. This citation only appears to support more than one ligand for the activation of the EphB receptors. Thus in contrast to applicants’ contention, and based on the teachings of the prior art, the ephrin-B2 ligand should be reasonably expected to bind the EphB4 receptor in cancer cells to regulate pathways involved in tumor suppression. 
Regarding 3), 4) and 7), the instant claims are product claims.  All what is required in the claimed invention is the structure implied by the intended use. Such structure is not more than what has already been taught. For example, independent claim 1 only requires an Ephrin type-B receptor 4 (EPHB4) receptor-specific chimeric antigen receptor comprising an extracellular domain including an EphrinB2 extracellular domain, a transmembrane domain, and an intracellular signal domain for an effector function of immunocytes. Independent claim 22 requires a an Ephrin type-B receptor 4 (EPHB4) receptor-specific chimeric antigen receptor polypeptide comprising an EphrinB2 extracellular domain polypeptide encoded by a nucleotide sequence of SEQ ID NO: 5, a linker polypeptide, a CD28 transmembrane domain and intracellular domain polypeptide, and a CD3γ intracellular domain polypeptide. Claims 1 and 22 do not even require a gene-modified T cell that specifically recognizes EPHB4 to be transformed with a nucleic acid encoding the claimed EPHB4 receptor-specific chimeric antigen receptor. Applicants have not provided an example of a structural limitation that was not address, nor any structural limitations added by the recitation of an intended use. Applicants have not provided evidence that the claimed EPHB4  receptor-specific chimeric antigen receptor rendered obvious by the combined teachings of Kershaw, Noren and  Martiny-Baron should not be reasonably expected to suppress proliferation of the EPHA2 positive-EPHB4 negative tumor cells and suppress proliferation of the EPHA2 negative-EPHB4 positive tumor cells. Thus, the Yagyu Decl provides no reason why the claimed EPHB4  receptor-specific chimeric antigen receptor couldn't be expressed in T cells to suppress proliferation of the EPHA2 negative-EPHB4 positive tumor cells. Accordingly, the Declaratory evidence is not commensurate in scope with the claims 1 and 22 and their remaining dependent claims for the reasons of record.
Regarding 5), the claims as written do not require the mRNA of the EphrinB2 extracellular domain is extracted from human neuroblastoma cell line SH-SY5Y. Furthermore, Martiny-Baron discloses a human ephrin B2 ligand cDNA identified as Sequence 687 BP having 100 % sequence identity to the claimed nucleotide of SEQ ID NO:5. Thus there is not undue experiment for a skilled artisan to combine Kershaw, Noren and Martiny-Baron to arrive at the claimed invention.
Regarding 6), in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  None of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection.  Therefore, Applicant’s argument that Kershaw does not teach EphrinB2 as extracellular domain so as to target cancer cells having EphB4 receptor is irrelevant.

    PNG
    media_image2.png
    83
    650
    media_image2.png
    Greyscale
Regarding 8), at the outset, the examiner notes that SEQE ID NO:5 is not an aminoacid sequence but a nucleotide sequence of 681 nucleotides. Furthermore, as noted in the paragraphs above, Martiny-Baron et al., discloses a human ephrin B2 ligand cDNA identified as Sequence 687 BP having 100 % sequence identity to the claimed nucleotide of SEQ ID NO:5.
***
Claims 1-6 remain rejected and new claims 22- 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over June et al., (US Patent 8,906,682) in view of Noren et al., (Nature Cell Biology; 2006; pages 815-825; of record IDS filed on 10/02/2019), further in view of Martiny-Baron et al., (WO  02/26827; Score search results for SEQ ID NO:5, Result NO:1 and Score search results SEQ ID NO:1; Result NO:4), as evidenced by Guest et al., (J Immunother. 2005; 28:203–211). This rejection has been modified as necessitated by amendment of the claims in the response filed on 7/8/2022.  
Regarding claim 1, June et al., discloses genetically modified T cell to express a CAR wherein the CAR comprises an antigen binding domain, a transmembrane domain, a costimulatory signaling region, and a CD3 zeta signaling domain to target antigens expressed on tumor cells (abstract), in particular CD19, CD20, CD22, ROR1, mesothelin, CD33/IL3Ra, c-Met, PSMA, Glycolipid F77, EGFRvIII, GD-2, NY-ESO-1 TCR, MAGE A3 TCR (col 2, lines 10-14; lines 40-42). 
With regard to claims 1-6, the teachings of Noren, Martiny-Baron as evidenced by Guest et al., render obvious the claimed Ephrin type-B receptor 4 (EPHB4) receptor-specific chimeric antigen receptor, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
Regarding claim 3, June discloses an intracellular signaling domain CD3[Symbol font/0x7A] and costimulatory molecules, wherein the costimulatory molecule is CD28 (Col. 2; lines 15-21). 
Regarding claim 5,  June et al., discloses a spacer domain that can link the  transmembrane domain to, either the extracellular domain or, the cytoplasmic domain in the polypeptide chain (col. 19, lines 25-33). 
Regarding claim 6, June et al., discloses a nucleic acid sequence encoding a CAR (col. 2, lines 43-45). 
Thus the teachings of June and the cited references render obvious claims 1-2 and 22-23.
Response to Applicants’ Arguments as they apply to rejection of claims 1-6 and 22-23 under 35 USC § 103
Applicants have not submitted new arguments to rebut rejection of claims under 35 USC § 103 made in the Office Action filed on 07/08/2022. Therefore claims 1-6 and 22 are rejected under 35U.S.C. 103 for the reasons of record and the reasons set forth in the paragraphs above. 
New Grounds of objection/Rejection
                                                              Claim objection
“Claim 23 is objected to because of the recitation of “a gene encoding the EPHB4 receptor-specific chimeric antigen receptor”. The practitioner in the art would readily understand that the term “gene” is commonly used to mean any part of the chromosome that was subject to natural selection. In the instant case, the EPHB4 receptor-specific chimeric antigen receptor is encoded by a recombinant vectors comprising a nucleic acid encoding the claimed chimeric antigen receptor (see original claims 16-18 filed on 6/13/2019 and paragraph [0064] of the published application). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. This is a new rejection necessitated by amendment of the claims in the response filed on 7/8/2022.  
Claims 1 is indefinite in its recitation of “wherein the EphrinB2 extracellular domain comprises the amino acid sequence of SEQ ID NO:5” as the SEQ ID NO: 5 of the instant invention is use to identify a nucleic acid sequence and not an amino acid sequence. As such the metes and bounds of the claims are indefinite.
Claims 2-6 are indefinite insofar as they depend from claim 1.
35 U.S.C. 112, 4th paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed on 7/8/2022.  
 In this regard, claim 2 depends on independent claim 1, which is directed to an Ephrin type-B receptor 4 (EPHB4) receptor-specific chimeric antigen receptor comprising the EphrinB2 extracellular domain comprises the amino acid sequence of SEQ ID No. 5. Claim 2 does not further limit independent claim 1 because they do not recite any further structural limitation to the EphrinB2 extracellular domain.  Rather, claim 2 merely recites that the EphrinB2 extracellular domain comprises a different amino acid sequence, i.e. the amino acid sequence of SEQ ID No. 1.  Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
                                  Claim Rejections - 35 USC § 103	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 22-23 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kershaw et al., (Nature Reviews; 2013; pages 526-541; of record IDS filed on 7/02/2020) or June et al., (US Patent 8,906,682; of record) in view of Noren et al., (Nature Cell Biology; 2006; pages 815-825; of record IDS filed on 10/02/2019) and Martiny-Baron et al., (WO  02/26827; Score search results SEQ ID NO:1; Result NO:4; of record), as evidenced by Guest (J Immunother. 2005; 28:203–211), as applied to claims 22-23 above, and further in view of Orentas et al., (US Pub. 2016/0053017; See Score search results for SEQ ID NO:8) and Moingeon et al., (1990; Eur. J. Immunol. Pp. 1741-1745; See Score search results for Seq ID NO: 8; result No. 4). This is a new rejection necessitated by amendment of the claims in the response filed on 7/8/2022.  
With regard to claims 22 and 23, the teachings of Kershaw or June, Noren, Martiny-Baron as evidenced by Guest et al., render obvious the claimed Ephrin type-B receptor 4 (EPHB4) receptor-specific chimeric antigen receptor, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  
	The combined teachings of Kershaw or June and the cited references do not teach the CD28 transmembrane domain and intracellular domain polypeptide encoded by the nucleotide sequence of SEQ ID NO: 7 (claim 25) and the CD3δ intracellular domain polypeptide encoded
by the nucleotide sequence of SEQ ID NO: 8 (claim 26).
	Regarding claim 25, before the effective filing date of the claimed invention Orentas discloses nucleic acid sequences encoding chimeric antigen receptors (CARs) comprising: (a) an antigen binding domain comprising any of the polypeptides or proteins described herein, (b) a transmembrane domain, and (c) an intracellular T cell signaling domain (paragraph [0036] of the published application) comprising a nucleotide sequence encoding a transmembrane domain comprising CD28 and an intracellular T cell signaling domain comprising CD28 and CD3 zeta, the nucleotide sequence comprising SEQ ID NO: 76. (paragraph [0063] of the published application). In particular, the Orentas discloses the nucleotide sequence of SEQ ID NO:76 having 100% sequence homology que the nucleotide sequence of SEQ ID NO:7 (see Results No. 5 for SCORE Search Results Details for Application 16469553).

    PNG
    media_image3.png
    692
    730
    media_image3.png
    Greyscale


	Regarding claim 26, Moingeon et al, discloses a  cDNA encoding a CD3[Symbol font/0x7A] subunit isolated from NK and T cells (page 1742; Figure 2) comprising 585 nucleotides and having 100% sequence identity and having 100% sequence homology with the claimed nucleotide of SEQ ID NO:8 (See Score Search results for SEQ ID NO:8; Result No. 4).

    PNG
    media_image4.png
    793
    774
    media_image4.png
    Greyscale


In view of Orentas’ teachings on a CD28 transmembrane domain encoded by a nucleic acid sequence having 100% sequence homology to the claimed nucleotide of SEQ ID NO:7 and of Moingeon’ teachings on  a cDNA encoding a CD3[Symbol font/0x7A] subunit having 100% sequence homology to the claimed nucleotide of SEQ ID NO:8, it would have been obvious for one of ordinary skill in the art to select the Orentas’ CD28 transmembrane domain and Moingeon’ CD3[Symbol font/0x7A] subunit in the CAR construct made obvious by  Kershaw or June and Noren with a reasonable expectation of success, particularly because the nucleic acid encoding said domains were well known and routinely used in the art. 
* The linker consisting of the nucleotide sequence of SEQ ID NO:6 appears to be free of prior art.
Conclusion
Claims 1-6 and 21-26 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633